TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00234-CV



                                     In re Alan W. Battaglini


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION

PER CURIAM


                Alan W. Battaglini has filed a petition seeking a writ of mandamus ordering the

trial court to “vacate, declare void, and/or expunge from its records, the ‘Order’ of March 30, 2010

that purported to grant dismissal for want of jurisdiction for cause D-1-GN-10-000325.” In the

March 30, 2010 order, the district court concluded that the State Bar of Texas is entitled to

sovereign, judicial, and statutory immunity and that the suit must be dismissed for want of

jurisdiction. The order states that “[t]his judgment finally disposes of all parties and all claims in

the entire suit.”

                Mandamus relief is an extraordinary remedy and is available only in the event of a

clear abuse of discretion for which there is no adequate remedy by appeal. See In re Prudential Ins.

Co., 148 S.W.3d 124, 135-36 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 840-41 (Tex. 1992).
Because Battaglini’s petition for writ of mandamus does not demonstrate that the remedy by appeal

is not adequate, we dismiss this petition for writ of mandamus.




Before Chief Justice Jones, Justices Pemberton and Waldrop

Filed: May 14, 2010




                                                2